Citation Nr: 1439995	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active duty service from November 1969 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).   


REMAND

The Veteran contends that service connection is warranted for tinnitus as a result of his exposure to loud noise during service or as secondary to medications used for treatment of his service-connected heart disability.  In written statements of record, he asserted that his tinnitus began during service and worsened in the last 10 to 15 years.  He reported that he had been employed in an office environment since 1972 and was exposed to noise from helicopters and many forms of artillery in service.

Service treatment records were void of any complaints or findings of tinnitus.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Light Weapons Infantry, that he had service in Vietnam from November 1970 to October 1971, and that he received of the Combat Infantryman Badge.

The same VA examiner conducted VA audio examinations and medical opinions in August 2010, January 2011, May 2011, and June 2011 that addressed this claim, continually opining that the Veteran's tinnitus was unrelated to his active service and his service-connected heart disability.  The VA examiner acknowledged the Veteran's reports tinnitus that began during active duty but then indicated that there was no evidence to support onset of tinnitus during the Veteran's active duty military service. 

In December 2013, the Board remanded this claim in order to obtain an adequate etiological opinion that took into account the Veteran's competent and credible reports of tinnitus beginning while on active duty.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding that the presence of tinnitus is capable of lay observation as it is readily identifiable by its features).   

A review of the February 2014 VA medical opinion showed that the designated VA examiner was not provided with the Board's December 2013 remand instructions and was instead given lengthy examination instructions that focused on an unrelated disability.  In addition, the February 2014 VA medical opinion provided by the designated VA examiner is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The examiner failed to properly address the Veteran's credible assertions of tinnitus present during active service.  Instead, the bulk of the VA examiner's February 2014 medical opinion discussed the unrelated disability of hearing loss and regurgitated information from numerous medical treatises and articles. 

The Board finds that the RO has not substantially complied with the directives of the prior December 2013 remand and, thus, a remand for curative action is again required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, in light of the cumulative record referenced above, an additional VA medical opinion to clarify the etiology of the Veteran's current tinnitus on appeal is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, additional pertinent evidence was added to the record in March 2014.  There is no indication that the RO reviewed these records, as they were submitted by the Veteran and associated with the record following the issuance of the March 2014 supplemental statement of the case.  As the Veteran has not waived RO jurisdiction consideration of this evidence, the case must be remanded for additional development.  38 C.F.R. § 20.1304(c) (2013).


Accordingly, the case is remanded for the following actions:

1.  Forward the electronic record to a new VA audiologist who did not conduct the August 2010, January 2011, May 2011, June 2011, and February 2014 VA examinations and medical opinions.  The electronic record must be made available to the examiner, and the examiner must specify in the report that the electronic record has been reviewed.  The examiner must be informed that the Veteran is competent to report that he experienced tinnitus, which began during active duty.  Based on a review of the evidence of record to include the Veteran's report of tinnitus while on active duty, the examiner must state whether any tinnitus that the Veteran has had during the pendency of the claim is related to his active duty service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

The RO must schedule another examination if it is necessary in order to answer the question posed above.

2.  The RO must review the resulting VA medical opinion, and any additional ordered examination, to ensure that it is in complete compliance with the directives of this and the December 2013 remands.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for tinnitus, taking into consideration all relevant evidence associated with the evidence of record since the March 2014 supplemental statement of the case.  If the benefit remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

